Citation Nr: 0610725	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a right shoulder scar, 
status post acromioplasty.

(The issue of entitlement to separate compensable ratings for 
tinnitus in each ear is currently under stay, and will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
November 2000.

With regard to the scar issue, this matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran filed a timely notice 
of disagreement in September 2003.  The RO issued a statement 
of the case in May 2004; and the veteran filed a substantive 
appeal (VA Form 9) in May 2004.  

With regard to ratings for service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, 19 Vet.App. 63 
(2005), reversing a decision of the Board which had concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith, and is seeking 
to have the decision appealed to the U.S. Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the Secretary's stay include: 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  For the foregoing reasons, the veteran's pending 
appeal for a higher rating for tinnitus is currently stayed, 
and the matter will not be further addressed in the present 
decision.


FINDING OF FACT

The veteran is currently service connected for right shoulder 
tendinitis; he underwent an acromioplasty in November 2002 
and a second surgery (right shoulder decompression) in 
October 2003; there is a resulting surgical scar.


CONCLUSION OF LAW

Service connection for a right shoulder scar status post 
acromioplasty is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was discharged from active duty service in 
November 2000, and service connection for right shoulder 
tendonitis was established by rating decision in January 
2001.  The veteran subsequently underwent a right shoulder 
acromioplasty in November 2002.  In October 2003, the veteran 
apparently underwent a second right shoulder surgical 
procedure.  The medical evidence of record clearly shows a 
resulting surgical scar, and since the surgical procedures 
were apparently due the service-connected right shoulder 
disability, the Board finds that service connection for right 
shoulder scar status post acromioplasty is warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. 

The Board notes that the RO has styled the issue as service 
connection for a tender and painful right shoulder scar.  
This appears to confuse the benefit being sought (service 
connection) with a claim for a compensable rating since the 
description of the scar appears to reflect an attempt to 
apply rating criteria.  The Board views the claim as one for 
service connection, and that benefit is being granted for a 
right shoulder scar status post acromioplasty.  The RO will 
now take action to effect this grant of service connection, 
assign a disability rating, and an effective date.  The 
veteran will then have the opportunity to file a notice of 
disagreement to initiate an appeal as to any rating and/or 
effective date assigned.  Those downstream elements are not 
in appellate status at this time.  They cannot be since the 
RO has not yet formally determined the proper rating and 
effective date to be assigned.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, there is no detriment to the veteran as 
a result of any failure to fully comply with VCAA in view of 
the fact that the benefit sought by the veteran (service 
connection) is being granted by this decision of the Board.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  However, the Board finds no 
prejudice to the veteran by proceeding with a merits 
determination on the service connection issue at this time.  
As noted earlier, in effecting the Board's grant of service 
connection the RO will notify the veteran of the disability 
rating and effective date assigned.  He will then have the 
opportunity to file a notice of disagreement on those 
elements if he so wishes, and he will then be notified of the 
types of evidence pertinent to a disability rating and 
effective date.  In other words, subsequent action by the RO 
would appear to remedy any Dingess notice deficiencies.  


ORDER

Entitlement to service connection for a right shoulder scar 
status post acromioplasty is warranted.  To this extent, the 
appeal is granted.   



____________________________________________
ALAN. S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


